 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0155-WBS
12                                Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
                                                        CONTINUE STATUS CONFERENCE
13                          v.
                                                        Date: November 13, 2018
14   JOSE ENOIS MANZO,                                  Time: 9:00 a.m.
                                                        Judge: Hon. William B. Shubb
15                               Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Jose E. Manzo,

18 through his counsel of record, stipulate that the status conference now set for November 13, 2018, be

19 continued to December 17, 2018, at 9:00 a.m.

20          On August 16, 2018, Mr. Manzo was arraigned on the three-count Indictment in this case. (ECF

21 Nos. 11, 13.) In the weeks following, the government produced discovery to the defense that included

22 158 pages of reports and memoranda, over 200 photographs, and a disk with audio and video recordings

23 from the investigation. Defense counsel requires additional time to review these materials and discuss

24 them with his client, time to conduct additional investigation, time to research potential defenses and

25 motions, and time to otherwise prepare for trial.

26          Based on the foregoing, the parties stipulate that the status conference currently set for November

27 13, 2018, be continued to December 17, 2018, at 9:00 a.m. The parties further agree that time under the

28 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including December

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       1
      STATUS CONFERENCE
 1 17, 2018, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order

 2 479 [Local Code T4], based on continuity of counsel and defense preparation.

 3          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 4 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 5 The parties also agree that the ends of justice served by the Court granting the requested continuance

 6 outweigh the best interests of the public and the defendant in a speedy trial.

 7                                                       Respectfully submitted,

 8

 9 Dated: November 6, 2018                               _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
10                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
11

12
     Dated: November 6, 2018                             _/s/ THD for Timothy L. Zindel______
13                                                       TIMOTHY L. ZINDEL
                                                         Assistant Federal Defender
14                                                       Attorney for Defendant Jose Manzo
15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
      STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including December

 9 17, 2018, shall be excluded from computation of time within which the trial in this case must begin

10 under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the November 13, 2018 status conference

12 be continued until December 17, 2018, at 9:00 a.m.

13 Dated: November 7, 2018

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
      STATUS CONFERENCE
